UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 29, 2016 (August 28, 2016) The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 001-34221 86-0845127 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 700 Canal Street, Third Floor Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203)307-2800 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure . In connection with the transaction described in Item 8.01, The Providence Service Corporation (“Providence”) will post an investor presentation to its website. A copy of the investor presentation is furnished as Exhibit 99.2 to this Form8-K. Item 8 .01 Other Events. On August 29, 2016, Providence issued a press release announcing that it had entered into a stock subscription agreement with an affiliate of Frazier Healthcare Partners (“Frazier”), pursuant to which Frazier has subscribed for 60% of the equity interest in Matrix Medical Network. A copy of the press release is filed as Exhibit 99.1 to this Form8-K. Item9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description The Providence Service Corporation Press Release, dated August 29, 2016. The Providence Service Corporation Investor Presentation, dated August 29, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: August 29, 2016 By: /s/ Sophia D. Tawil Name: Sophia D. Tawil Title: SVP, General Counsel & Secretary
